 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed in section III, above,have a close,intimate, and substantial relation totrade, traffic,and commerce among the several States,and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.V.THE REMEDYHaving found that the Union violated Section 8(b)'(4)^(i) and (ii) (B)of the Act,itwill be recommended that the Union cease and desist therefrom and take certainaffirmative action designed Ito effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Respondent,International Brotherhood of Electrical Workers, Local No.59, is a labor organization within the meaning of Section 2(5) of the Act.2.Caliber Construction,Home Plumbing,Kobey Luck,Carrier-Boch,Texas Auto-matic Sprinkler,and Corisp and Vaughn are persons engaged in an industry affectingcommerce within the meaning of Section 8(b)(4) of the Act; and Carrier-Boch andTexas Automatic are also engaged in commerce within the purview of the Board'sjurisdictional standards.3.By picketing the Spartan job, the Respondent has induced and encouragedemployees of subcontractors,Home Plumbing,Kobey-Luck,Carrier-Boch, TexasAutomatic,and Corisp and Vaughn to engage in a strike or a refusal in the courseof their employment to perform services,and has restrained and coerced CaliberConstruction with an object of forcing or requiring Caliber Construction to ceasedoing business with Andersen,and has thereby violated Section 8(b) (4) (i) and(ii)(B) of the Act.4.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Gaylord Printing Co.,Inc. andDetroit Printing Pressmen andAssistants'Union No. 2,International Printing Pressmen andAssistants'Union of North America, AFL-CIOandLocal 9,Amalgamated Lithographers of America,Party to the Con-tract.Case No. 7-CA-3085. January 24, 1962DECISION AND ORDEROn October 16, 1961, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending thatit cease anddesist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He also recommended dismissal of the com-plaint concerning an alleged 8(a) (3) violation.'Thereafter the Gen-eralCounsel and Local 9, Amalgamated Lithographers of America,the Party to the Contract, each filed exceptions to the IntermediateReport and supporting briefs.1The Trial Examiner found no 8(a) (3) violation for lack of evidence that the union-security provisions of the contract,which he had found to be unlawful,had been appliedto any individual employee.We do not reach that question In view of our dismissal ofthe complaint in its entirety.135 NLRB No. 58. 511Pursuant to the provisions -of Section 3 ('b) of the Act, the Board hasdelegated its powers in connection with this case to.a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs, and the entire record in this case,and, for the reasons set forth below, concludes that the complaintshould be dismissed in its entirety, contrary to the recommendations ofthe Trial Examiner as to the 8(a) (1) and (2) allegations.1.The complaint does not allege the appropriate unit for bargain-ing and the Trial Examiner made no finding, stating that the factsdisclosed were inadequate.We disagree.The record amply sup-ports a finding that the Employer's lithographic preparatory depart-ment consists of the only, unrepresented production employees in itsplant, hence constitutes a residual unit appropriate for bargaining.We so find.2.We find merit in the exception of the Lithographers, the Partyto the Contract, that theMidwest Pipingdoctrine 2 is inapplicable tothe facts of -this case.So far as this record shows, the claim made inSeptember 1959 by the Pressmen, the Charging Party herein, to rep-resent- the employees of the Employer's new lithographic preparatorydepartment appears to have been jurisdictional in character ratherthan a claim of then majority representation among the employees.Assuming .the latter, however, the claim was a stale one as it was madeapproximately 16 months before the Employer recognized the Lithog-raphers and was not renewed thereafter.Where there are rival unionsand no representation petition on file, as there was none here, the Boardhas -recognized the necessity of an "active and continuing claim" as abas is for holding that a real question of representation exists in the faceof which an employer may not recognize another union.'We see nobasis in this record for finding that the Pressmen's claim was an activeand continuing one at the time of the February 3, 1961, contract withthe Lithographers.3.There remains the question whether the Employer neverthelessviolated Section 8(a) (3), (2), and (1) of the Act by signing a union-security contract with the Lithographers because, as contended by theGeneral Counsel, that Union no longer represented a majority of theemployees in the lithographic preparatory department on February 3,1961.The Trial Examiner found, and .we agree,.that the department wasmade up of Wierzbicki, Mooney, and Cook on January 26, 1961, the2MidwestPiping A Supply Co , Ino,63 NLRB 1060.3 SeeNovak Logging Company,119 NLRB 1573, 1574. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDer's continued refusal to recognizetheir representative.Thus theLithographers represented a majority of the employees in an appro-priate unit on that date.One week later, when the contract here in question was signed, thedepartment still consisted of three employees, Hagenjos and Woodhaving been hired "temporarily to fill" the vacancies of Wierzbickiand Mooney .4 The Employer's president testified that he signed thecontract because the Union represented a majority and his "depart-ment ground to an effective halt" when the Union "pulled the menaway."After signing, he asked the union representative when hecould have his men back, and was told that Mooney would beback ina dayor so,but that Wierzbicki had been "reassigned" and the Unionwould "find another man."Thus the Union's demonstrated majority of two out of three onJanuary 26 had become one out of three 1 week later, on February 3when the contract was signed, unless it can be said that the Union hada constructive majority although not an actual majority on the laterdate.We think the Union had such a majority and so find on thisrecord.The record shows that the Employer denied recognitionrequests by the Lithographers for more thana year,' culminating inthe final such request as exemplified by the strike of the two membersconstituting the majority on January 26, 1961. In thesecircum-stances we conclude that the Employerin effectrefused to bargain withthe Lithographers on the January 26 date, thus the postrefusal loss ofmajority was directly attributable to the Employer and the Unionwas entitled to claim a constructive majority on February 3 whenthe Employer called it in and signed a contract in order to get themajority in the unit to return to work.'We find, therefore, on this record that the Lithographers, whichclearly had an actual majority in an appropriate unit on January 26when Wierzbicki and Mooney struck because of the Employer's effec-tual refusal to bargain with their Union, retained that majority con-structively on February 3,1961.Thus, when the contract was signed,the Union was a majority representativein anappropriate unit withinthe meaning of Section 9(a) of the Act, and it follows that the Em-ployer in signing the contract in the circumstances here present notonly did not violate Section 8 (a) (3) but also did not assist the Union4The Trial Examiner implies that Gerchow, an offset pressman,had also been added tothe department, but his assignment to work there was clearly on a temporary basis by hisown testimony.s The first request was made on November 15, 1959,when the Lithographers left a copyof a proposed contract.6 CompareLocal 908,International Brotherhood of Teamster8,etc. (Sierra FurnitureCo.), 125 NLRB 159, 161,where the Board came to a contrary conclusion in dealing withthe defense to an 8(b) (1) (A)allegation because, unlike the situation here, there was noactualmajority on the earlier date. GAYLORD PRINTING CO., INC.513in violation of Section 8(a) (2) or interfere with the rights of its em-ployees in violation of Section 8 (a) (1).Accordingly we shall dismissthe complaint.[The Board dismissed the complaint.]MEMBER RODGERS concurring :I concur in the result.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended,29 U.S.C. Section151,et seq.,herein called the Act.Detroit Printing Pressmen and Assistants'Union No.2, International PrintingPressmen and Assistants'Union of North America,AFL-CIO,having filed anoriginal and amended charge against Gaylord Printing Co., Inc.,herein called theRespondent or the Company,the General Counsel of the National Labor RelationsBoard, on behalf of the Board,by the Regional Director for the Seventh Region, onJuly 18,1961,issued a complaint together with notice of hearing,the complaintcharging that Gaylord Printing Co., Inc.,has engaged in and is engaging in unfairlabor practices affecting commerce in contravention of Section 8(a)(1),(2), and(3) of the Act.Local 9,Amalgamated Lithographers of America is named inthe complaint as Party to the Contract, hereinafter discussed.IThe Respondent filed a timely answer to the complaint,effectively denying theviolations alleged therein and setting up an affirmative defense,discussed below.Local 9 did not appear as such,although its president,Frank B. Kelly, appearedas an individual,represented by counsel,and testified as a witness.On the issues framed by the complaint and the answer,this case was heard byArthur E.Reyman, the duly designated Trial Examiner,atDetroit,Michigan, onSeptember 5, 1961.At the hearing,each party was afforded full opportunity to beheard, to examine and cross-examine witnesses,and to introduce evidence pertinentto the issues, and each wasafforded full opportunity to argue orally upon the record,to file proposed findings of fact and conclusions,or both, and to file briefs.Briefsfiled on behalf of the Respondent and the General Counsel have been carefully con-sidered.Upon the entire record in the case,from my observation of the witnesses, andafter careful consideration,I make the following:FINDINGS OF FACT1.THE BUSINESS OF GAYLORD PRINTING CO., INC.The Respondent,Gaylord Printing Co., Inc., is, and has at all times materialherein been,a corporation duly organized under and existing by virtue of the lawsof the State of Michigan, during which times the Respondent has maintained itsprincipal office and place of business at 14603 Wyoming Avenue, in the city ofDetroit,State of Michigan,having during all these times continuously engaged atits said place of business in providing and performing printing,lithographic, andrelated services.During the year immediately preceding the issuance of the com-plaint herein,which period is representative of all times material hereto, the Re-spondent in the course and conduct of its business operations,purchased, trans-ferred,and delivered to its Detroit,Michigan,place of business,paper,ink, plates,film, and other goods and materials,valued in excess of $90,000, of which goodsand materials valued in excess of $78,000 were transported to said place of businessdirectly from suppliers and distributors located in States of the United States otherthan the State of Michigan.During the same year the Respondent in the courseand conduct of its business operations,printed,sold and distributed from its Detroit,1Detroit Printing Pressmen and Assistants'Union No. 2, International Printing Press-men and Assistants'Union of North America,AFL-CIO, mayhereinafter be called Local 2or the 'ChargingParty ;and Local 9, Amalgamated Lithographers of America, may behereinafter referred to as Local 9 or Party to the Contract.634449-62-vol. 135--34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDMichigan,place of business,printed matter valued in excess of $378,000,of whichprinted matter valued in excess of $93,000 was shipped from its place of businessdirectly to customers located in States of the United States other than the Stateof Michigan.The Respondent is now, and at all times material hereto has been,an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDDetroit Printing Pressmen and Assistants'Union No.2, International PrintingPressmen and Assistants' Union of North America, AFL-CIO, and Local 9, Amal-gamated Lithographers of America, each is, and has been at all times material hereto,a labororganizationwithin themeaningof Section 2(5) of the Act.HI. THE UNFAIR LABOR PRACTICESThe Respondent is engaged in the business of providing commercial printingservices on special orders from customers.Its printing shop utilizes letterpressesand offset presses. It employs some 18 'to 20 persons other than supervisors andofficers and presently deals with 4 different labor organizations as representativesof 4 separate units of employees.Four or five employees in the bindery departmentare covered by a collective-bargaining agreement between the Respondent and De-troit Bindery Workers Union No. 20; the three or four employees in the composingroom are presented by a -local of the International Typographical Union; five orsix employees in the pressroom are representedby DetroitPrinting Pressmen andAssistants'Union No. 2.2These agreements were in effect'at the time of theissuance of the complaint herein and had been in effect for a considerable periodof time prior thereto.As set forth in the complaint,the Respondent entered into an agreement withLocal 9, Amalgamated Lithographers of America, covering conditions of employ-ment of certain of its employees engaged in work which has been described aslithographic preparation (litho prep).This agreement, executed -by representativesof the respective parties, was entered into on February 3, 1961. It provided thatthe employer recognize Local 9 as the"sole bargaining agent of the employees initsLithographic Preparatory Department" and that ". . . all the terms and condi-tions of the current contract with the Employing Lithographers' Association of De-troit,Michigan, shall be forthwith applied to the employees covered by this agree-ment and shall be deemed a part of this agreement as set forth above."The termina-tion date of the February 3 agreement was set for May 31, 1962.This agreementis a one-page document wherein the Respondent recognizes the Union as the solebargaining agent of the employees in its lithographic preparatory department, andthe terms of the collective-bargaining agreement between Local 9 and the Employ-ing Lithographers' Association of Detroit,Michigan,are incorporated by reference.Thismaster oollective,bargaining agreement incorporated 'by reference contains aunion-security clause which requires the employees in the "litho prep"departmentas a condition of continued employment,to become and remain members in goodstanding of Local 9 after the 30th day following February 3 and that the Respondentmay be required to terminate the employment of an employee if, after notice fromLocal 9,he refuses to apply for membership in Local 9;and that Respondent uponrequest of Local 9, may be required to discharge any employee if such employeebecomes a member in bad standingof Local 9 byreason of nonpayment of duesor initiation fees.It is further asserted in the complaint that the agreement of February 3 was en-tered into at a time when Local 9 "did not represent a majority of the Respondent'semployees in an appropriate bargaining unit... .The complaint does not setforth a description of what should be or should have been an appropriate bargainingunit at the time the agreement of February 3 was made, nor do the facts disclosedshow what such an appropriate unit should have been or now should be.Within the pleadings the Respondent,by counsel, says".the fact to be thatat such time as Respondent recognized Amalgamated[Local 9] as bargaining rep-resentative of certain employees and executed an agreement with Amalgamated, itrepresented a majority of Respondent'semployees in an appropriate bargainingunit and no question concerning representation of the employees in such unit thenexisted."21t was testified without contradiction that Local 2,the Charging Party,holds from100 to 110 contracts with employers in the city of Detroit covering pressrom, lithographic,and other work covering printing pressmen,assistant printing pressmen,cameramen,plate-makers, and strippers,allwithin the Detroit area. GAYLORD PRINTING CO., INC.515Prior to the month of September 1959, the Company purchased its lithographicplates from outside shops.According to the testimony of Elery P. Worden, presidentof Gaylord, it was decided during that month that the Company set up, and it didset up, a lithographic preparatory department and began to make its own plates.These plates, used on Respondent's offset presses, are made by photographing thecustomers' artwork, developing the negative, laying out or stripping, opaquing, andthe final burning of a presensitized plate.The department when first set up, andnow, occupies space on the second floor ,of the Company's plant, separate and apartfrom the other operations performed in the plant.Neither the bindery employees nor the printers are involved in this dispute.Essen-tially, the questions to be resolved here are (a) whether or not Local 9 legally repre-sented a majority of the employees of the Respondent in an appropriate unit onFebruary 3 and (b), whether or not there was a conflicting claim of representationbetween Local 2 and Local 9 at the time when the Company recognized Local 9 asthe bargaining representative of its employees in the lithographic preparatorydepartment.When the Company set up the lithographic preparatory department, there was nocollective-bargaining agreement in existence which was intended- to or did cover theemployees in this new department.Some weeks after the organization of this new department, Clarence G. Schroeder,business agent for Local 2 of the Pressmen's Union, telephoned President Wordento request a meeting with him together with a representative of the Photo EngraversUnion.Such a meeting was held and present were President Worden and his at-torney,Mr. Tracy, William Krey, business agent for the Photo Engravers Union,Schroeder, and an International representative representing Pressmen's Local No. 2.The question discussed at that meeting was whether or not the Photo Engravers,who had an interest in the craft work or some of the craft work being done in thatdepartment, or the Pressmen who also had an interest in that Local 2's contractcovered pressroom employees, some of which from time to time had been used inthe new department, 'should- be accorded recognition as, having jurisdiction over thework in the new department.According to the testimony of Schroeder:We discussed the matter thoroughly; and Mr. Worden indicated that thedepartment was not in complete operation as yet; there was a question raisedby Mr. Connors, I believe, as to whether the Pressmen's Union could supply thenecessary craftsmen for that department. - I believe the general feeling at the-when our meeting adjourned was that both sides would take a wait-and-seeattitude as to whether we could service this organization.Schroeder went on to testify that Local 2 frequently was called upon for pressmenand the local also supplied some persons who worked in the preparatory department.He said he was not too concerned with pushing for a contract or a supplemental agree-ment to cover the preparatory department employees because he felt that with theadvantage Mr. Worden would have. of being able to take a man' from his pressroomand employ him in his platemaking department, when the occasion required, was anadvantage that he would not, overlook.At this meeting Schroeder for Local 2, ten-dered to Respondent a supplemental agreement seeking to extend the recognitionof his union to the new department.The Respondent refused to execute this supple-mental agreement, and denied recognition to both Local 2 and the Photo Engravers.For the next year, approximately, the lithographic preparatory department was op-erated on a nonunion-contract basis.In the last quarter of the year 1959, when the Respondent decided to set up itsown "litho prep" department, Bernard Wierzibiki was engaged to assume, with theassistance of James Mooney, a cameraman, and Betty Jane Cook, a lithographer, theresponsibility for the work to be done in the new department.On November 14, 1959, and March 10, 19, and September 22, 1960, Frank B.Kelly, a representative of Local 9 requested recognition from the Respondent of hisunionas the representative of the employees in the lithographic preparatory depart-ment for purposes of collective bargaining.On each occasion, the Respondent refusedsuch recognition.According to Kelly, a total of 11 members of Local 9 workedfrom time to time in that department and in January 1961, 2 of the 3 employees in the"litho prep" department, Wierzibiki and Mooney, were members of Local 9.On orabout January 26, 1961, Local 9 through Kelly requested Mooney, and Wierzibiki torefuse work pending the recognition of Local 9 by the Respondent, Mooney advisingthe Respondent that the reason for their leaving was that the Respondent refusedto sign a contract with Local 9.Alan Hagenjost, a member of Local 2, was hiredfor work in the "litho prep" department on or about January 27, 1961, to work as astripper or layout man.About this time William C. Greshow, a member of Local 2, 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas assignedto the new department, where he engaged in platemaking. Previously,during the term of his employment, he did offset printing.Maurice Wood, who startedto work in the "litho prep" department on February 2 or 3, 1961, worked for about aweek as a cameraman and was discharged as incompetent.Wood was a memberof Local 2.It appears, therefore, that on January 26, 1961, Wierzibiki and Mooney wereemployed, both members of Local 9, as was Betty Jane Cook who was not affiliatedwith either Local 9 or Local 2. It appears further from the testimony of thewitnessesWorden, Hagenjost, Wood, and Gershow that on February 3, the date theRespondent entered into its agreement with Local 9, there were on the payroll BettyJane Cook, Alan Hagenjost, William Gershow, and Maurice Wood.3The circumstances surrounding the signing of the agreement between the Respond-ent and Local 9 on February 3, 1961, were these: President Worden telephonedKelly of Local 9 and asked him to return Mooney and Wierzibiki to work, whereuponKelly called on Worden, reminded the latter of the number of times recognitionhad been demanded, repeated that Mooney and Wierzibiki out of the three employeesemployed at the time Mooney and Wierzibiki went on strike were represented by hisunion, and again requested the signing of an agreement.Worden acquiesced anddid sign that agreement, again asking if he could have his men returned.Kelly toldhim that Mooney would return to work but that Wierzibiki had found other workwith the Ford Motor Company and would have to be replaced. Kelly did not claimto represent Hagenjost and Betty Cook, the other two employees at work on thatday.Betty Cook applied for membership in Local 9 on February 6, 1961; Mooneyreturned to work on February 6?The General Counselsetsthe date of February 3, 1961, as the significant datewhen the Respondent violated the Act by entering into the agreement of that daywith Local 9.He contends that the record clearly shows that on that day Local 9was a minority group within the lithographic preparation department and thereforethe employer had no right to recognize Local 9 as the representative of the em-ployees employed therein on that day or thereafter.The Respondent disagrees andargues with force that the date on which the majority status of Local 9 within thelithographic preparation department (if the employees therein constituted an ap-propriate unit for the purposes of collective bargaining) must be January 26, 1961,on which day two of the three employees within that department concededlywere members of Local 9. The Respondentarguesthat the date of demand forrecognition was not February 3 but January 26, the- day on which Local 9 took itsmembers in the lithographic preparatory department out on strike to enforce itspreviously made and continuing demand for recognition.This argumentgains somesupport in the decision of the Court of Appeals for the Second Circuit inScobellChemical Company, Inc., v. N.L.R.B., 267F. 2d 922, 925.This argument of theRespondent is strengthened by the fact that established practice between the Com-pany and three other unions is shown by prior contractual agreements covering thebindery employees, the printers, and the pressmen.No questionseemsto be raisedhere by the General Counsel as to the appropriateness of each one of these threeunits of employees for collective-bargainingpurposes.The General Counsel says that the lithographic production unit is the traditionalunit found to be appropriate in the industry; that the employees in Respondent's"litho prep" department performed the work requisite for the operation of the offsetpresses andengaged inthis production (on February 3, 1961) where employeeswho were actually assigned to the departmentwere assistedby offset pressmen whoin the regular course of their employmentat times alsodid lithographic preparationwork.5It is said that the work product of the "litho prep" department does not stand byitselfbutisused inthe totality of the operation of Respondent.The GeneralCounsel says further that even if Respondent's argumentsare to be accepted and it3Hagenjost testified that he applied for membership in Local 9 in April 1961. OneOttoWetzel, employedas a cameramanin the "litho prep" department, quit during themonth of January 1961.4 The union-securityclausereferredto inthe February 3, 1961, agreement has neverbeen enforcedin the sensethat any employee has been discharged under any of its provi-sions nor has anyemployee ever been required to join Local 9The agreement does notprovide for checkoff ofunion dues.5As noted,the pressmen used inthe "litho prep" department from time to time weremembers ofand were representedby Local 2 under its agreement with the Respondentgoverning the employmentof all pressmen. GAYLORD PRINTING CO., INC.517is granted that Wierzibiki and Mooney were employed in the lithographic prepara-tion department on February 3, it would not materially change the fact that Local 9did not represent a majority of the employees in the department on February 3 whenrecognition was granted to Local 9 and a union-security contract was executed but,at best, Local 9 represented two of the four employees if it be assumed that "lithoprep" department unit is the appropriate unit as is claimed by the Respondent-"theundersigned contends that the true and traditional unit is not a fragment of the litho-graphic production unit but the total one"-the conclusion therefore must be thatthe lithographic preparatory department without the offset pressman is not anappropriate unit for collective bargaining.After the meeting between representatives of the Company, the Photo EngraversUnion,and BusinessAgent Schroeder for Local 2 late in the year 1959, the PhotoEngravers seem to have bowed out of the picture, and, further, Local 2 seemedcontent to wait and see what would happen without renewing its demand forrecognition-that is, until after the Company and Local 9 had entered into theagreement on February 3, 1961.Thus, during the interim period November 1959to February 1961, the Company's employees in the "litho prep" department werenot in fact represented by a collective-bargaining representative as such.InMidwest Piping & SupplyCo., Inc., 63 NLRB 1060, the Board laid downthe rule that upon presentation of a rival or conflicting claim raising a real questionof representation an employer may not bargain collectively with an incumbentunion or any other union until the question concerning representation has been settledby the Board. In the circumstances of this case, did a real question of representationexist at the time of the execution of the contract of February 3, 1961, within theMidwest Pipingdoctrine? I think such a question did exist.It seems to me that after Kelly had called Mooney and Wierzibiki out on strikeon January 26 that the Company should have communicated the fact to Local 2and asked its representative whether or not that local still desired to become thecollective-bargaining representative of the employees in the "litho prep" department.Had the answer of Local 2 been in the negative, no question would have been pre-sented.Had it been in the affirmative, then the question could readily have beenresolved in accordance with regular Board procedure, as exemplified by the decisionof the Board inPrinting Industry of Delaware,131 NLRB 1100.Itwill be remembered that the agreement proposed by Schroeder to PresidentWorden in the latter part of 1959 constituted in effect a request that the employees inthe new department be included in the already existing unit governed by contractbetween the Respondent and Local 2; and that there was a question at the time as towhether Local 2 could provide the help needed in this new department.The recordis clear that thereafter Local 2 members employed at the plant as offset pressmenworked in the new department and also that Local 2 provided employees, Hagenjostand Gershow among others, who were given full-time work in the department.Because at the time of the strike on January 26 and the signing of the agreementof February 3, 1961, there was still the unsettled claim of Local 2 to represent theemployees in the lithographic preparatory department, which Local 2 claims, shouldinclude offset pressmen, and because the unit question has never as yet been decided,I find that the Respondent violated the Act within the meaning of Section 8(a) (2)by the recognition of Local 9 as bargaining representative in the face of the con-tinuing claim of Local 2. I find a real question concerning representation existedat the time the Respondent recognized Local 9, within the meaning of theMidwestPipingdoctrine.Having so found I also find that the Respondent violated Sec-tion 8(a)(1) of the Act, since a violation of Section 8(a)-(2) in itself tends todeprive employees of their free choice of a representative and interferes with theirright to self-organization, to bargain collectively through representatives of theirown choosing or to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection.InternationalLadies'GarmentWorkers' Union, AFL-CIO v. N.L.R.B. and Bernhard-Altmann Texas Corp.,360U.S. 731.The General Counsel asserts that a violation of Section 8(a)(3) of the Actoccurred in the instant case by reason of the execution of the union-security clausereferred to in the February 3, 1961, contract "with a minority union." There is noproof in the record herein that any individual employee was directly affected by theapplication of the union-security clause. I do not believe the mere reference in theFebruary 3, 1961, agreement to the master contract containing the union-securityclause constitutesa per seviolation of Section 8(a)(3) and therefore make nofindings in this respect. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR- PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section 'III, above, occurring inconnection with the operation of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a) (2) and (1) of the Act, it will be recommended that theRespondent cease and desist therefrom and take certain affirmative action. designedto effectuate the policies of the Act.Thus, having found that the Respondent has violated the provisions of Section8(a) (2) and (1) of the Act by entering into the aforesaid agreement of February 3,1961, with Local 9, Amalgamated Lithographers of America, the Trial Examinerwill recommend that the Respondent cease recognizing Local 9 as the representativeof its employees employed in its lithographic preparatory department unless anduntil such time as said Local 9 is certified as the representative of the employees ofthe Respondent in an appropriate unit.Upon the basis of the foregoing findings of fact, and on the entire record in thisproceeding, I make the following:CONCLUSIONS OF LAW1.Detroit Printing Pressmenand Assistants' Union No. 2, InternationalPrintingPressmen and Assistants'Unionof North America, AFL-CIO,and Local 9, Amal-gamated Lithographers of America,each is a labor organizationwithin themeaningof Section2(5) of the Act.2.By entering into a written collective-bargaining agreementwith Local 9,Amalgamated Lithographers of America, on February 3,1961,covering the em-ployees of the Respondent in its lithographicpreparatorydepartment at a time whena real question of representation of such employees existed,the Respondent hasengaged in and is engaging in unfairlabor practiceswithin the meaning of Section8(a) (2) and(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Funkhouser Mills, Division of The Ruberoid CompanyandUnitedCement,Lime and Gypsum.Workers, Local Union402.CaseNo. 10-CA-4275. January 24, 1962DECISION AND ORDEROn June 23, 1960,'Trial Examiner John H. Dorsey issued an Inter-mediate Report in the above-entitled case which affirmed his rulingmade during the hearing at the close of the General Counsel's case dis-missing the complaint insofar, as it alleged that the. Respondent hadviolated Section 8(a) (3) and (1) of the Act by failing to recall, andby discharging, James E. Norrell. In his Intermediate Report, theExaminer found further that the Respondent had not engaged in andwas not engaging in any of the other unfair labor practices allegedin the complaint, and recommended that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the Intermediate135 NLRB No. 56.